1 Reported in 237 N.W. 2.
On October 18, 1929, plaintiff was by judgment granted a divorce from defendant and therein awarded $25 per month as and for permanent alimony until the further order of the court. There was also an award to her of $40 per month as and for the support of their minor child; this provision was not modified. On December 22, 1930, pursuant to an application made and after a full hearing thereon, and from all the files and records in said action, the alimony provision was modified by the presiding judge who had granted the divorce. The modification limited the total of such alimony to be paid to the sum of $550, further payments to be made as before at the same rate per month.
Appellant advances only one proposition: That the modification of the alimony provision amounted to an abuse of discretion. With this we cannot agree. G. S. 1923 (2 Mason, 1927) § 8603, authorizes a modification of an alimony allowance under proper conditions. The showing at the hearing disclosed that there had been such a substantial change in the situation of the parties, both financially and otherwise, since the divorce was granted that a modification was justified. There was no abuse of discretion. 1  2 Dunnell, Minn. Dig. (2 ed. 
Supp.) §§ 410, 2805; Haskell v. Haskell, 116 Minn. 10,132 N.W. 1129.
Affirmed. *Page 619